                               UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 ALICIA M. PAGE, CARMEL COOPER,
 and CINDY MUNIZ, individually, and on                  Case No.: 1:19-cv-05965
 behalf of all others similarly situated,

                 Plaintiffs,                            FIRST AMENDED CLASS ACTION
                                                        COMPLAINT AND DEMAND FOR
         vs.                                            JURY TRIAL

 ALLIANT CREDIT UNION, and DOES 1-
 100,

                 Defendants.




                                          COMPLAINT
       Plaintiff Alicia M. Page, by her attorneys, brings this class action against Alliant Credit
Union and DOES 1 through 100 (collectively “ACU” or “Defendant”) through her First

Amended Class Action Complaint and Demand for Jury Trial.

                                  NATURE OF THE ACTION
       1.      All allegations herein are based on information and belief except those allegations
which pertain to Plaintiff or her counsel. Allegations pertaining to Plaintiff or her counsel are

based upon, inter alia, Plaintiff’s or her counsel’s personal knowledge, as well as Plaintiff’s or

her counsel’s own investigation. Furthermore, each allegation alleged herein either has
evidentiary support or is likely to have evidentiary support, after a reasonable opportunity for

additional investigation or discovery.

       2.      This is a class action brought by Plaintiff to assert claims in her own right, and

in her capacities as class representatives of all other persons similarly situated. ACU




                                                 1
wrongfully charged Plaintiff and the Class members overdraft and non-sufficient funds (NSF)

fees.

        3.     This class action seeks monetary damages, restitution, and injunctive relief due

to ACU’s policy and practice of assessing overdraft and/or NSF fees on transactions when there

was enough money in the checking account to cover (pay for) the transactions presented for

payment, and for charging repeat NSF fees on the same electronic item. The charging for such

NSF fees and overdraft fees violates the Illinois Consumer Fraud and Deceptive Business

Practices Act. It also breaches ACU’s contracts with its members, who include Plaintiff and

the members of the Class.

        4.     Defendant in this litigation attempts to argue there are only two types of

“balances” in its accounts with class members, those being “Balance”, and what Defendant

would like to characterize as “everything else besides ‘Balance’”, which it deceptively calls in

this litigation “available balance.” This is a deceptive and fraudulent argument. In reality,

notwithstanding Defendant’s attempted fiction about their being only two types of balances,

there are actually three types of balances in an ACU account, as follows:

               a.     The “Balance”

               b.     The “Collected Available Balance” and,

               c.     The “Artificial Available Balance.”

        5.     The “Balance” is all of the money in the account, without deductions for holds

on pending deposits or on pending debit card transactions which have been authorized but not

yet posted. It is the official balance of the account. It is the balance provided to the member in

monthly statements, which are the official record of activity in the account. It is the balance

used to determine interest on deposits and any minimum balance requirements. Further, based

on information and belief, ACU uses this “Balance” to report its deposits to regulators,

shareholders, and the public. The “Balance” is provided to regulators in call reports and reserve




                                                2
reports. The “Balance” is used in financial reports to shareholders and for internal financial

reporting. Credit reporting agencies use the “Balance” in providing credit ratings of ACU.

        6.      The “Collected Available Balance” is the “Balance” less holds placed on certain

deposits pursuant to the financial institution’s “Funds Availability Policy” (“FAP”). Regulation

CC, 12 C.F.R. part 229, establishes maximum permissible hold periods for checks and other

deposits and all financial institutions are required by it to have an FAP. It has nothing to do

with holds placed on pending debit card transactions.

        7.      The “Artificial Available Balance” as programmed by ACU to be used in its

software for imposing overdraft and NSF fees and all of its members, and which it would like

to try to call “available balance” in this litigation to try to pretend there are only two balances

rather than three balances in its members’’ accounts, is a completely different calculation from

the “Collected Available Balance.” The “Artificial Available Balance” takes the “Collected

Available Balance” and then further deducts from it pending debit card transactions which have

not yet posted, meaning the money is still in the account of the credit union member. ACU does

this so that it may increase the number of NSF and overdraft fees it charges its members. There

is no requirement to use the “Artificial Available Balance”, and ACU had no authority or

disclosure or statement in any of its contracts or documents during the relevant class period that

it would use the “Artificial Available Balance” for purposes of assessing overdraft or NSF fees.

Only after the class period ended did ACU amend its contracts to allow it to charge Overdraft

Fees or NSF Fees of its members based on the “Artificial Available Balance” rather than on the

“Balance” or arguably on the “Collected Available Balance.” ACU breached its contracts with

Plaintiff and Class members by using the “Artificial Available Balance” to calculate the

Overdraft and NSF fees that it charged.

                                             PARTIES
      8.        Plaintiff Alicia M. Page is a resident of Hoboken, New Jersey, was a member of

and had a checking account with ACU at all times relevant to the class action allegations.



                                                 3
       9.       Based on information and belief, Defendant ACU is and has been an Illinois

state-chartered credit union with branch offices located throughout the country, including in

Illinois.

       10.      Without limitation, Defendants DOES 1 through 100, include agents, partners,

joint ventures, subsidiaries and/or affiliates of ACU and, upon information and belief, also own

and/or operate ACU branch locations. As used herein, where appropriate, the term “ACU” is also

inclusive of Defendants DOES 1 through 100.

       11.      Plaintiff is unaware of the true names of Defendants DOES 1 through 100.

Defendants DOES 1 through 100 are thus sued by fictitious names, and the pleadings will be

amended as necessary to obtain relief against Defendants DOES 1 through 100 when the true

names are ascertained, or as permitted by law or by the Court.

       12.      There exists, and at all times herein mentioned existed, a unity of interest and

ownership between the named Defendants (including DOES) such that any corporate

individuality and separateness between the named Defendants has ceased, and that the named

Defendants are alter egos in that the named Defendants effectively operate as a single enterprise,

or are mere instrumentalities of one another.

       13.      At all material times herein, each Defendant was the agent, servant, co-

conspirator and/or employer of each of the remaining Defendants, acted within the purpose,

scope, and course of said agency, service, conspiracy and/or employment and with the express

and/or implied knowledge, permission, and consent of the remaining Defendants, and ratified

and approved the acts of the other Defendants. However, each of these allegations are deemed

alternative theories whenever not doing so would result in a contradiction with the other

allegations.

       14.      Whenever reference is made in this Complaint to any act, deed, or conduct of

Defendant, the allegation means that Defendant engaged in the act, deed, or conduct by or

through one or more of its officers, directors, agents, employees, or representatives who was



                                                4
actively engaged in the management, direction, control, or transaction of Defendant’s ordinary

business and affairs.

       15.      As to the conduct alleged herein, each act was authorized, ratified or directed by

Defendant’s officers, directors, or managing agents.

                                 VENUE AND JURISDICTION
       16.      This Court has jurisdiction over this case, inter alia, under 28 U.S.C. § 1331

and 28 U.S.C. § 1332 under the Class Action Fairness Act of 2005 because: (i) there are 100 or

more class Members, (ii) there is an aggregate amount in controversy exceeding $5,000,000,

exclusive of interest and costs, and (iii) there is minimal diversity because at least one plaintiff

and one defendant are citizens of different States. This court has supplemental jurisdiction over

the state law claims pursuant to 28 U.S.C. § 1367.

        17.    This Court has personal jurisdiction over Defendants, inter alai, under Rule

4(k)(1)(A) of the Federal Rules of Civil Procedure because they would be subject to the

jurisdiction of a court of general jurisdiction in Illinois. Furthermore, Defendant is headquartered

in Chicago, Illinois.

        18.    Venue is proper in this District, inter alia, pursuant to 28 U.S.C. § 1391(b)(1)

because Defendant resides in this District.

                                   FACTUAL ALLEGATIONS
        19.    ACU is one of the largest credit unions in the country, with over $11 billion in
assets nationwide. ACU offers its consumer banking customers a checking account. One of the

features of an ACU checking account is a debit card, which can be used for a variety of

transactions including the purchasing of goods and services. In addition to receiving a debit
card, other features of an ACU checking account include: the ability to write checks; withdraw




                                                 5
money from ATMs; schedule Automated Clearing House (ACH) transactions (certain recurring

payments); and other types of transactions that debit from a checking account.

         20.    In connection with its processing of debit transactions (debit card, ATM,

check, ACH, and other similar transactions), ACU assesses NSF fees to member accounts

when it purports to determine that a member’s account has been overdrawn.

         21.    Overdraft and NSF fees constitute the primary fee generators for banks and

credit unions. In 2009 alone, banks generated an estimated $37 billion from overdraft fees

on debit purchases and ATM transactions. While credit unions portray themselves to

customers as more overdraft and fee friendly than banks, a 2015 study conducted by

Moebs Services confirmed that the median overdraft fees charged by credit unions are not

statistically significantly less than the median overdraft fees charged by banks. For credit

unions such as ACU, overdraft fees are a major source of revenue. According to a 2010

report by Georgetown University Law Professor Adam Levitin, overdraft fees comprise

6% to 7% of the gross revenue of credit unions. Filene Research Institute Report,

Overdraft Regulation A Silver Lining In The Clouds? (Filene Research Institute 2010).

         22.    The high cost of an overdraft fee is usually unfairly punitive. In a 2012

study, more than 90 percent of customers who were assessed overdraft fees overdrew their

account by mistake. Pew Charitable Trust Report, p.4 (May 2012). More than 60 percent

of the transactions that resulted in a large overdraft fee were for less than $50. Pew

Charitable Trust Report, Overdrawn, at p. 8 (June 2014). More than 50 percent of those

who were assessed overdraft fees do not recall opting into an overdraft program, id. at p. 5,

and more than two-thirds of customers would have preferred the financial institution

decline their transaction rather than paying the transaction into overdraft and charging a
very large fee, id. at p.10.

         23.    Unfortunately, the customers who are assessed these fees are the most

vulnerable customers. Younger, lower-income, and non-white account holders are among



                                                 6
those who were more likely to be assessed overdraft fees. Id. at p.1. A 25-year-old is 133

percent more likely to pay an overdraft penalty fee than a 65-year-old. Id. at p.3. More than

50 percent of the customers assessed overdraft fees earned under $40,000 per year. Id. at

p.4. Non-whites are 83 percent more likely to pay an overdraft fee than whites. Id. at p.3.

        24.       With regard to ACU, as a result of charging overdraft and NSF fees when

none were due, members of ACU’s upper executive management, on information and

belief, have compensated themselves millions of dollars in personal salary. For example,

according to ACU’s Form 990, for an average forty hour workweek, ACU CEO David
Mooney in 2016 alone was compensated $1,863,652; CFO Harry Zhu, $466,355; Senior

Vice President Philip Salis, $558,579; Senior Vice President Timothy Wartman, $546,165;

Senior Vice President Jason Osterhage $475,327; Senior Vice President Lee Shafer,

$528,310; and Senior Vice President George Rudolph, $496,658. (See Exhibit A, Alliant

Credit Union Form 990 for Fiscal Year Ending December 2016, pp.7-8.) And in 2017,

again, for an average forty hour workweek, they all gave themselves raises, which on

information and belief, substantially were possible due to the overdraft and NSF fees they

deceptively took from class members: according to ACU’s Form 990, ACU CEO David

Mooney in 2016 alone was compensated $1,696,688; CFO Harry Zhu, $550,355; Senior

Vice President Philip Salis, $591,719; Senior Vice President Timothy Wartman, $5603,997;
Senior Vice President Jason Osterhage $550,016; Senior Vice President Lee Shafer,

$593,342; and Senior Vice President George Rudolph, $550,701. (See Exhibit B, Alliant

Credit Union Form 990 for Fiscal Year Ending December 2018, pp.7-8.) The only female

executive on the list, Meredith Richie, VP and General Counsel, for some reason was paid

substantially less, $301,398. than these male executives, despite working the same 40 hours

per week. (Id.)

       27.        Plaintiff and the Class members entered a contract, titled “Account Agreement

and Disclosures,” and referred to herein as the “Account Contract” when they opened their



                                                 7
accounts. (Exhibit C, Account Contract dated November 2013; Exhibit D, Account Contract

dated November 2017; collectively referred to as “Account Agreement” or “Account

Agreements” or “Account Contract” or “Account Contracts”.) The Account Contracts

contained a promise that ACU will not charge an overdraft or NSF fee for any type of

transaction where there is enough money in the account to pay for the transaction. It stated in

the section titled “Overdraft Protection Plan,” that “If an item is presented for payment and

there are not sufficient funds in your account to pay it….” It did not state, “If an item is

presented for payment and there are not sufficient funds in your account to pay it after

deducting holds we have placed on deposits and after also deducting holds we have placed on

pending debit card transactions….” Thus, under the best interpretation of the Account

Contracts, a fee should only be imposed when there are “not sufficient funds” in the account;

i.e., when the account as a whole contains less money than has been called for. Nowhere in the

Account Contracts was there any indication or statement whatsoever that in determining when

an overdraft or NSF fee is imposed that ACU will place holds on pending debit card

transactions or deposits for purposes of imposing a fee, or that these funds will not be counted

in determining when a fee is imposed. That is one of the practices this case confronts. The

Account Contracts, at most, states in a separate section pertaining to deposits rather than to

overdraft or NSF fees, that temporary holds might be placed on certain deposited items before

they can be withdrawn (the “Collected Available Balance”) but this section does not state that

such holds will be considered in determining when overdraft or NSF fees occur, and indeed

nowhere is it stated in the Account Contracts in existence during the class period that overdraft or

NSF fees can result from holds placed on funds earmarked for pending debit card transactions

(the “Artificial Available Balance”).

        28.    Therefore, under the Account Contracts in existence at the time of the class

period, although Plaintiff disputes it, the only funds which even arguably could not be

considered as “available” for purposes of overdrafts or NSFs were those which were subject to



                                                 8
temporary holds upon deposit (meaning the “Collected Available Balance,” even though this

was not stated or disclosed in the section pertaining to overdrafts) but not funds on which holds

were placed due to pending transactions (the “Artificial Available Balance”). Although it is

Plaintiff’s position that the best interpretation of the contracts during the class period is that

ACU, under its contractual terms with the class members, could only charge an overdraft or

NSF fee if the balance in the account became negative without regard to any deductions for

holds on deposits, or any other holds, the absolute best case scenario for ACU is that it was

allowed under the Account Contract in certain circumstances to place holds on recently

deposited funds in the account and deduct those from the balance in determining whether or not

an NSF has occurred ( i.e., the “Collected Available Balance”), but ACU was not even

arguably permitted by any language in any of its documents during the class period to deduct

from the account funds on which holds had been placed for transactions which had not yet gone

through (the “Artificial Available Balance”).

        29.    On information and belief, ACU also provided its members a document

titled, “What You Need To Know About Overdrafts And Overdraft Fees” (the “Opt-In

Disclosure”). (Exhibit “E.”) In the Opt-In Disclosure, ACU states that: “An overdraft

occurs when you do not have enough money in your account to cover a transaction, but

we pay it anyway.” Additionally, ACU states in that document, “If you opt in for
enhanced coverage, Courtesy Pay may also cover Point-of-Sale and signature-based

transactions on your Alliant Visa debit card that would not have cleared otherwise due to

insufficient funds.” These statements mean that ACU is not authorized to assess a fee—

because an overdraft has not occurred—unless there is not enough money in the

member’s account to cover the transaction. The disclosure does not in any way state that

there will be deductions made from the money in the member’s account arising from

holds placed on pending debit card transactions to create a different artificial balance

other than the money in the account on which overdraft fees would be assessed, nor does



                                                  9
it even state that holds placed on deposited funds in the account would reduce the amount

of money in the account for the purposes of determining when an overdraft has occurred,

and an overdraft fee will be assessed. The Opt-In Disclosure contains promises to which

ACU is contractually bound. (See Exhibit E, Opt-In Disclosure.)

        30.   Defendant did not have two separate algorithms by which it determined

whether to charge overdraft fees and NSF Fees, one for Regulation E transactions and

one for non-Regulation E transactions. Rather, it had one identical pre-programmed

algorithm to which it subjected all transactions to determine whether to asses an overdraft

or NSF Fee. Therefore, this Opt-In Disclosure (Exhibit E) therefore further informed
what the policy for assessing overdraft and NSF Fees was, as it was not addressing or

creating a different algorithm or method for Reg E transactions only.

        31.   Contrary to these promises in the Account Contract and Opt-In Disclosure,

ACU’s policy and practice was to ignore whether there is money in the account or a negative

“Balance” or “Collected Available Balance”. Instead, ACU’s policy and practice was, and at all

times relevant herein has been, to assess overdraft and NSF fees based on the third type of

balance which it nowhere disclosed during the class period, that being the artificial internal

calculation by which it deducts holds it has placed on deposits as well as on pending debit card

transactions, the “Artificial Available Balance”.

        32.   ACU’s statements to assess overdraft or NSF fees only when there was not

enough money in the account to cover the item was also repeated to members in other

disclosures and marketing materials. It was also presented deceptively and unfairly

innumerous ACU documents, including statements about how fee friendly and “delightful”

ACU was towards its members.

        33.   Plaintiff anticipates that ACU might try to argue that with regard to the Opt-In

Disclosure (Exhibit E) it was required by Regulation E to use the language: “[a]n overdraft

occurs when you do not have enough money in your checking account to cover a transaction, but



                                               10
we pay it anyway.” However, Regulation E contains no such requirement. Numerous credit

unions and banks, when utilizing an overdraft fee regime which assesses overdraft fees in a

manner in which the financial institution creates an artificially lower balance by placing holds on

pending debit card transactions or on deposits, affirmatively disclose this hold to be placed on

pending debit card transactions or deposits in their Opt-In Contracts. To the extent that

Defendant attempts to argue it was not allowed to deviate from suggested form language such

that it was required to use a description of its overdraft fee practices which was inaccurate,

Plaintiffs will demonstrate not only that this is contrary to the law and common sense, but it is

also contrary to the language used by numerous other financial institutions in their Opt-In

Contracts which affirmatively disclose that holds would be placed on pending debit card

transactions and/or deposits when the financial institutions do so in assessing whether to impose

overdraft fees. As just one example, TD Bank’s Opt-In Contract states as follows: “An overdraft

occurs when your available balance is not sufficient to cover a transaction, but we pay it anyway.

Your available balance is reduced by any ‘pending’ debit card transactions (purchases and ATM

withdrawals), and includes any deposited funds that have been made available pursuant to our

Funds Availability Policy.” As another example, Credit Union 1, another Illinois credit union

serving the greater Chicago Metropolitan area, with over 87,000 members, states in its Overdraft

Opt-In Contract, “An overdraft occurs when you do not have enough available money (i.e., less

any holds) in your checking account to cover a transaction, but we pay it anyway.” (Exhibit F,

Credit Union 1 Opt-In Contract.) For further example, the Overdraft Opt-In Contract of EECU,

a credit union based in Texas with over 300,000 members, states:

               “AVAILABLE” BALANCE IS USED TO DETERMINE
               WHEN MY ACCOUNT IS OVERDRAWN.”

(Exhibit G, EECU Opt-In Contract, (emphasis in original).)

It goes on to state,




                                                11
                 Available Balance
                          My available balance is the amount of the actual balance
                 that is available to me for use without incurring an overdraft fee or
                 transfer fee (as applicable). My available balance takes into
                 account holds that have been placed on deposits and pending
                 transactions (such as pending debit card transactions) that the
                 credit union has authorized but that have not yet posted to my
                 account. In other words, the available balance is my actual
                 balance less any pending ATM withdrawals, debit card
                 purchases, ACH transaction, checks being processed or other
                 pending withdrawals from my account and less any deposits
                 that are not yet available due to the credit union’s funds
                 availability policy.

(Id. (emphasis in original).)
        34.      ACU clearly could have, but did not, accurately describe its overdraft program in

its Opt-In Contract. Because it did not, it breached that agreement when it charged overdraft fees

on a positive balance, and it violated Regulation E, inter alia, by charging any overdraft fees

whatsoever on ATM and debit card transactions, given that it did not accurately describe its

overdraft program in the required notice.

        35.      Similarly, countless banks’ and other credit unions’ account contracts, unlike

ACU’s, when artificially lowering the balance to increase revenue from overdraft fees as ACU

does, clearly state they are doing so. For example, Navy Federal Credit Union is the largest

credit union in the country, with over $100 billion in assets, and its account contract provides:

“The Available Balance includes pending transactions that have been authorized but may not yet

have been processed (posted) . . . .” The Golden 1 Credit Union, with an asset size very similar

to ACU’s asset size, that being about $11 billion, states in its account contract: “Your available

balance does not reflect all your outstanding checks, automatic bill payments that you have

authorized, or other outstanding transactions that have not been paid from your account.” As yet

another example, Suncoast Credit Union, another credit union with an asset size very similar to

ACU’s, states in its account contract: “Your available balance is your actual balance less:

(1) holds placed on deposits; (2) holds on debit card or other transactions that have been

authorized but are not yet posted . . . .” And San Diego County Credit Union, yet another credit


                                                  12
union similar in asset size to ACU, states in its account contract: “In determining the available

balance in your account, we will consider all transactions that have posted to your account, any

holds that may be in place on deposits you have made, and any pending transactions (such as

pending debit card purchases) . . . .” In stark contrast to these other credit unions, ACU’s

Account Contract nowhere states that holds placed on pending debit card purchases would affect

the balance, let alone that such holds would cause an overdraft fee to be imposed.

       36.     ACU corrected its Account Agreement to match its actual practice of putting

holds on pending debit card transactions to determine whether it will assess an overdraft and/or

NSF Fee on its members by disclosing this in a new Account Agreement dated August 2019

(“New Account Contract”, attached as Exhibit H), which completely rewrote this section, and

disclosed this practice, and contracted for it with its members as follows:

       Your “actual or current balance” is the full amount of all deposits made into
       your account less payment transactions that have actually “posted” to your
       account. Thus, any purchases, holds on deposits, fees or other charges that have not
       yet posted to your account will not appear in your “actual or current balance.” (See
       “Funds Availability Policy” for further explanation and examples about holds on
       deposits).

       Your “available balance” is the amount of money in your account that is available
       to you to use without incurring an overdraft fee. It is the actual balance less holds
       on deposits and amounts you have asked us to authorize for certain purchases
       you have made with your debit card.

       Available balance is determined at the time a check, an ACH, and certain debit card
       transactions are posted to your account, not when they are authorized. The
       available balance is used to determine when your account is overdrawn…The
       following example illustrates how this works:

       • Assume your actual and available balances are both $100, and you swipe your
       debit card at a restaurant for $60. As a result, your available balance will be reduced
       by $60, so your available balance is only $40. Your actual balance is still $100.
       Before the restaurant charge is sent to us for posting, a check that you wrote for $50
       clears. Because you have only $40 available (you have committed to pay the
       restaurant $60), your account will be overdrawn by $10, even though your actual
       balance was $100 before the check posted and is still $50 after the check posts. In
       this case, we may pay the $50 check, but you will be charged an overdraft fee. That
       fee will be deducted from your account, further reducing both the available and


                                                13
       actual balances. When the $60 restaurant charge is presented to Alliant and posted
       to your account, you will not have enough money in your available balance because
       of the $50 check that just cleared. However, you will not be charged a fee for this
       type of debit card transaction because your available balance was sufficient at the
       time it was authorized.
New Account Contract, attached as Exhibit H., at page 34.

       37.     Therefore, in the above “New Account Agreement,” although ACU does not call

them “Balance,” “Collected Available Balance”, and “Artificial Available Balance,” ACU is

actually now agreeing with Plaintiff that there are three types of “balances” in an account, not

just two as it argued previously in this case, and now disclosing for the first time the third type

of “balance,” the one which deducts holds on pending debit card transactions: It states the first
type of balance is “Your “actual or current balance” is the full amount of all deposits made

into your account;” it states the second type of balance is “the actual balance less holds on

deposits and “; and, it states the third type of balance “the actual balance less holds on…

amounts you have asked us to authorize for certain purchases you have made with your

debit card. (Exhibit H, at page 34.) The New Account Agreement discloses and contracts for

overdraft fees and NSF fees to be imposed on members by using the “Artificial Available

Balance”, the one which deducts from the balance holds on deposits, and also deducts holds on

pending debit card transactions. Per the class definition, the class period for this theory

therefore ends whenever this new disclosure language became effective, as it no longer was

deceptive or unfair, and also, separately, no longer was in breach of contract.

       38.     ACU also had an improper practice of charging multiple NSF fees for the same

electronic transaction. ACU charged a $25 NSF fee when an electronic transaction is processed

for payment and ACU determined that there is not enough money in the account to cover the

transaction. ACU then charged additional NSF or overdraft fees if the same transaction was re-

presented for processing again by the payee, even though the account holder took no action to

resubmit the transaction for payment. This violated the Account Contract, inter alia, at

paragraph 8.a., which states that once ACU makes its “determination of an insufficient account




                                                 14
balance . . . [w]hether the item is paid or returned, your account may be subject to a charge as set

forth in the Fee Schedule.” The foregoing language unambiguously states that once the

insufficiency of an account balance is determined, the item, whether “paid or returned[,]”

subjects the accountholder to “a charge . . . .” “A charge” is singular and does not mean several

charges or multiple charges. Furthermore, “the item” means “the item,” and does not mean

“every time the same item is re-presented.” Furthermore, the Schedule of Fees referenced by the

Account Contract stated the fee is for “each item,” not “per each occurrence” or “for each

presentment of the item.” In contrast to this “per item” language for the NSF fee, in the same

Schedule of Fees for Courtesy Pay Fees it states, “per occurrence.”

        39.    An electronic item reprocessed after an initial return for supposed insufficient

funds, especially through no action by the member, cannot and does not fairly become a new,

unique additional item for multiple fee assessment purposes as Defendant has been doing. At a

minimum, to be even arguably allowed to do that, the contract would have needed to state, “per

occurrence” or “per presentment.” Instead it states, “per item.”

        40.    The same check, ACH debit, debit card transaction or ATM withdrawal on an account

cannot conceivably become a new one each time it is rejected for payment then reprocessed, especially

when—as here—Plaintiff took no action to resubmit them.

        41.    There is zero indication anywhere in the Account Documents that the same item is

eligible to incur multiple NSF Fees.

        42.    Even if ACU reprocesses an instruction for payment, it is still the same item. ACU’s

reprocessing is simply another attempt to effectuate an accountholder’s original order or instruction.

        43.    The disclosures described above never discuss a circumstance where ACU may assess

multiple NSF Fees for a single check or ACH transaction that was returned for insufficient funds and

later reprocessed one or more times and returned again.




                                                   15
        44.    In sum, ACU promises that one NSF Fee will be assessed per electronic payment or

check, and these terms must mean all iterations of the same instruction for payment. As such, ACU

breached the contract when it charged more than one fee per item.

        45.    Taken together, the misrepresentations and omissions identified above convey to

customers that all submissions for payment of the same transaction will be treated as the same “item,”

which ACU will either authorize (resulting in an overdraft item) or reject (resulting in a returned item)

when it decides there are insufficient funds in the account. Nowhere does ACU disclose that it will treat

each reprocessing of a check or ACH payment as a separate item, subject to additional fees, nor do ACU

members ever agree to such fees.

        46.    Customers reasonably understand, based on the language of the Account Documents,

that ACU’s reprocessing of checks or ACH payments are simply additional attempts to complete the

original order or instruction for payment, and as such, will not trigger NSF Fees. In other words, it is

always the same item or transaction.

        47.    This abusive practice is not universal in the financial services industry. Indeed, major

banks like Chase—the largest consumer bank in the country—do not undertake the practice of charging

more than one NSF Fee on the same item when it is reprocessed. Instead, Chase charges one NSF Fee

even if a transaction is reprocessed for payment multiple times.

        48.    Banks and credit unions like ACU that employ this abusive practice know how to plainly

and clearly disclose it. Indeed, other banks and credit unions that do engage in this abusive practice

disclose it expressly to their accountholders—something ACU here never did.

        49.    For example, First Citizens Bank, a major institution in the Carolinas, engages in the

same abusive practice as ACU, but at least expressly states:

        Because we may charge a service fee for an NSF item each time it is presented,
        we may charge you more than one service fee for any given item. All fees are
        charged during evening posting. When we charge a fee for NSF items, the charge
        reduces the available balance in your account and may put your account into (or
        further into) overdraft. (emphasis added).
        50.    First Hawaiian Bank engages in the same abusive practices as Defendant, but at


                                                   16
least currently discloses it in its online banking agreement, in all capital letters, as follows:

YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO SUBMIT
A RETURNED ITEM FOR PAYMENT AND THAT MULTIPLE FEES MAY
BE CHARGED TO YOU AS A RESULT OF A RETURNED ITEM AND
RESUBMISSION. (emphasis added).
51.    Klein Bank similarly states in its online banking agreement:

[W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill Payment
(electronic or check) is submitted to us for payment from your Bill Payment
Account when, at the time of posting, your Bill Payment Account is overdrawn,
would be overdrawn if we paid the item (whether or not we in fact pay it) or does
not have sufficient available funds; or (2) we return, reverse, or decline to pay an
item for any other reason authorized by the terms and conditions governing your
Bill Payment Account. We will charge an NSF/Overdraft Fee as provided in this
section regardless of the number of times an item is submitted or resubmitted to
us for payment, and regardless of whether we pay the item or return, reverse, or
decline to pay the bill payment.
52.    Central Pacific Bank contracts unambiguously:

Items and transactions (such as, for example, checks and electronic
transactions/payments) returned unpaid due to insufficient/non-sufficient (“NSF”) funds
in your account, may be resubmitted one or more times for payment, and a $32 fee
will be imposed on you each time an item and transaction resubmitted for payment
is returned due to insufficient/nonsufficient funds.

See, https://www.cpb.bank/media/1618/fee-001-rev-10-24-2019-misc-fee-schedule.pdf
(emphasis added) [last visited on or about March 17, 2020].
53.    Community Bank, N.A. unambiguously contracts:

You may be charged more than one Overdraft or NSF Fee if a merchant submits a
single transaction multiple times after it has been rejected or returned.

See, https://cbna.com/u/header/2019-Overdraft-and-Unavailable-Funds-Practices-Disclosure-
FINAL-1.14.2020.pdf (emphasis added) [last visited on or about March 17, 2020].
54.    First Financial Bank contracts unambiguously:

Merchants or payees may present an item multiple times for payment if the initial or
subsequent presentment is rejected due to insufficient funds or other reason
(representment). Each presentment is considered an item and will be charged
accordingly.”

See, https://www.bankatfirst.com/content/dam/first-financial-
bank/eBanking_Disclosure_of_Charges.pdf (emphasis added) [last visited on or about March 17,
2020].




                                          17
55.    First Northern Credit Union unambiguously contracts its NSF fee as,

“$22.00 per each presentment and any subsequent representment(s).”

See, https://www.fncu.org/feeschedule/?scpage=1&scupdated=1&scorder=-
click_count (emphasis added) [last visited on or about March 17, 2020.

Further, in its Account Contract, First Northern unambiguously contracts as

follows:

You further agree that we may charge a NSF fee each time an item is
presented for payment even if the same item is presented for payment
multiple times. For example, if you wrote a check to a merchant who submitted
the payment to us and we returned the item (resulting in a NSF fee), the
merchant may re-present the check for payment again. If the second and any
subsequent presentments are returned unpaid, we may charge a NSF fee for
each time we return the item. You understand this means you could be
charged multiple NSF fees for one check that you wrote as that check could
be presented and returned more than once. Similarly, if you authorize a
merchant (or other individual or entity) to electronically debit your account,
such as an ACH debit, you understand there could be multiple submissions
of the electronic debit request which could result in multiple NSF fees.

See,
(https://www.fncu.org/SecureAsset.aspx?Path=/7/Member_Agreement_November_1_2019.pdf
(emphasis added) [last visited on or about March 17, 2020].

56.    Liberty Financial contracts its NSF fee unambiguously as:

“$27.00 per presentment.”

See, https://liberty.financial/about/fee-schedule/ (emphasis added) [last visited on or about
March 17, 2020].
57.    Members First Credit Union contracts unambiguously:

We reserve the right to charge an Non-Sufficient Funds Fee (NSF Fee) each time a
transaction is presented if your account does not have sufficient funds to cover the
transaction at the time of presentment and we decline the transaction for that reason.
This means that a transaction may incur more than one Non-Sufficient Funds Fee
(NSF Fee) if it is presented more than once…we reserve the right to charge a Non-
Sufficient Funds (NSF Fee) for both the original presentment and the
representment [.]

See,
http://www.membersfirstfl.org/files/mfcufl/1/file/Membership_and_Account_Agreement.pdf
(emphasis added) [last visited on or about March 17, 2020].
58.    Partners 1st Federal Credit Union contracts unambiguously:


                                           18
       Consequently, because we may charge a fee for an NSF item each time it is
       presented, we may charge you more than one fee for any given item.
       Therefore, multiple fees may be charged to you as a result of a returned item and
       resubmission regardless of the number of times an item is submitted or
       resubmitted to us for payment, and regardless of whether we pay the item or
       return, reverse, or decline to pay the item.

       See, https://www.partners1stcu.org/uploads/page/Consumer_Account_Agreement.pdf (emphasis
       added) [last visited on or about March 17, 2020].
       59.    RBC Bank unambiguously contracts:

       “We may also charge against the Account an NSF fee for each item returned or
       rejected, including for multiple returns or rejections of the same item.”

       See, https://www.rbcbank.com/siteassets/Uploads/pdfs/Service-Agreement-for-Personal-
       Accounts.pdf (emphasis added) [last visited on or about March 17, 2020].
       60.    Regions Bank contracts unambiguously:

       If an item is presented for payment on your account at a time when there is an
       insufficient balance of available funds in your account to pay the item in full,
       you agree to pay us our charge for items drawn against insufficient or
       unavailable funds, whether or not we pay the item. If any item is presented
       again after having previously been returned unpaid by us, you agree to pay
       this charge for each time the item is presented for payment and the balance
       of available funds in your account is insufficient to pay the item.

       See, https://www.regions.com/virtualdocuments/Deposit_Agreement_6_1_2018.pdf (emphasis
       added) [last visited on or about March 17, 2020].
       61.    USE Credit Union contracts unambiguously:

       “Fees are charged per presentment, meaning the same item is subject to
       multiple fees if presented for payment multiple times.”

       See, https://www.usecu.org/home/Files/static/documents/Schedule_of_Fees.pdf (emphasis
       added) [last visited on or about March 17, 2020].

       62.    ACU argued to this Court and to Plaintiff that its Account Agreement was not

ambiguous on this issue, and that Plaintiff was wrong to believe it was deceptive or unfair to

engage in this practice. But unbeknownst to Plaintiff, while arguing this, Defendant had

actually already changed its Account Agreement language on this issue in its October 2019

Account Agreement (Exhibit H) to know disclose this and state it will engage in tis conduct of

charging multiple NSF Fees for the same “item”:




                                               19
New Account Contract, attached as Exhibit H., at page 36.

       63.    The class period for the Repeat NSF or overdraft fees for the same item ends

when the above disclosure made by ACU in Exhibit H at page 36 became effective, since

ACU now discloses: “You may be charged multiple fees for the same payment transaction if it

is presented to us for payment multiple times.”

       64.    ACU’s practice of charging multiple NSF fees for a single electronic transaction

was made all the more egregious because, as alleged, ACU assessed such fees using the

improper calculation of the balance in a member’s account (the “Artificial Available Balance”),

causing additional confusion and ambiguity. ACU often charged overdraft and NSF fees

improperly, and that improper $25 deduction from a member’s balance further decreased the

“balance,” generating even more NSF fees or overdraft fees.

       65.    Members reasonably understood, based on the language of the account

documents, that Defendant’s reprocessing of checks, electronic payment transactions, and ACH

transactions are simply additional attempts to complete the original order or instruction for

payment, and as such, will not trigger additional NSF Fees. In other words, it is always the

same item.

       66.    Indeed, as Defendant’s amendments to its Account Contracts demonstrate,

Defendant also understood that an item remains the same “item” or “instruction” no matter how

many times it is returned, reprocessed, and returned again.

       67.    Prior to when these amendments to the Account Contracts became effective,

Plaintiff and Defendant’s other members never agreed that Defendant could charge more than

one NSF Fee on the same item. The conduct was unfair and deceptive.



                                               20
        68.    Plaintiff and the Class members have performed all conditions, covenants, and

promises required by each of them in accordance with the terms and conditions of the contracts.

        69.    Meanwhile, Plaintiff and the Class members could not have anticipated the harm

resulting from Defendant’s practice throughout the class periods. When ACU referred to balance

or funds or money in the account, it is reasonable to interpret and understand that as referring to

the official Balance in the account—which is the Balance without deduction for pending debit

card transactions or holds on deposits, or at most the “Collected Available Balance”, meaning

the “Balance” less holds on deposits, since nowhere was it disclosed that a third different type of

balance would be used, that being the “Collected Available Balance” less holds also placed on

pending debit card transactions, to create the never disclosed “Artificial Available Balance” for

imposing overdraft and NSF Fees. In its study, the Consumer Finance Protection Bureau

concluded that when a financial institution creates the “overall impression” that it would

determine overdraft transactions and fees based on the balance in the account rather than an

artificially created balance which has deducted pending transactions, then the “disclosures were

misleading or likely to mislead, and because such misimpressions could be material to a

reasonable consumer’s decision-making and actions, examiners found the practice to be

deceptive.” The Bureau further found that “consumers could not reasonably avoid the fees
(given the misimpressions created by the disclosures).” Consumer Finance Protection Bureau,

Supervisory Highlights, at p. 9 (Winter 2015). 1

        70.    Therefore, Plaintiff, on behalf of herself and all others similarly situated, seek
relief as set forth below.

        71.    Plaintiff was harmed by Defendant’s policy and practice of charging overdraft and

NSF fees when there was money in her account to cover the transaction, and by assessing repeat

NSF fees, or NSF Fees followed by an overdraft fee. Plaintiff and Class members entered into


1
 https://files.consumerfinance.gov/f/201503_cfpb_supervisory-highlights-winter-2015.pdf [last
viewed September 5, 2019]


                                                21
agreements with ACU, wherein ACU contracted to charge NSF fees only if their accounts did

not contain enough money to cover the transaction. By nonetheless charging Plaintiff overdraft

or NSF fees when her account did contain enough money to cover the transaction, and also

repeat NSF or overdraft fees, ACU was deceptive and unfair, and also breached its contracts

with Plaintiff. It will be necessary to obtain Defendant’s records to determine each instance of

such a wrongful overdraft and NSF fee; however, Plaintiff has already uncovered many. With

regard to fees when there was enough money in the account to cover the transaction, to give one

example, on January 4, 2017, Plaintiff was charged a $25 fee labeled “NSF” for attempting to

pay a bill in the amount of $6,000 when her account contained $6,670.94. While Plaintiff’s fee

was labeled “NSF” rather than “Courtesy Pay,” and while it was assessed for a transaction

which was returned, rather than paid, it violated the contracts in this case. Plaintiff’s fee was

charged against her as a result of ACU’s refusal to pay a transaction when there was enough

money in her account to pay for that transaction. Under the contract(s), when there are sufficient

funds to pay for a transaction in the account, no fee can be charged for that transaction, yet ACU

charge her a fee. 2 The NSF fee therefore violates of the Account Contract. This is just an

example for illustrative purposes at this time. Plaintiff has a reasonable belief that discovery and

a complete review of Plaintiff’s and ACU’s records will show multiple instances in which ACU

improperly charged Plaintiff fees for transactions despite the fact that Plaintiff had enough

money in her account to cover the transactions.

        72.    Regarding repeat NSF fees, as just one example, on information and belief, on

January 12, 2017, ACU charged Plaintiff repeated $25 NSF fees multiple times, on information

and belief, for the same item. On information and belief, there are other such examples. This is

just one example for illustrative purposes at this time. Plaintiff has a reasonable belief that



2
  Discovery will be necessary to determine whether Defendant is also incorrectly labeling its
fees, not necessarily calling them appropriately as NSF Fees or Overdraft Fees o Courtesy Pay
Fees.


                                                 22
discovery and a complete review of Plaintiff’s and ACU’s records will show multiple instances

in which ACU improperly charged Plaintiff repeat NSF fees for transactions.

        73.    Moreover, the assessment and unilateral taking of improper overdraft fees and

NSF fees further reduces the balance and amount of funds in the account, resulting in and

aggressively causing subsequent, otherwise non-overdraft transactions to be improperly treated

as transactions for which ACU assesses further overdraft/NSF fees. This practice was deemed

to be deceptive and substantially harmful to customers by the Consumer Finance Protection

Bureau, which made the following conclusions in its studies:

               Examiners also observed at one or more institutions the following
               sequence of events after the institutions switched balance-
               calculation methods: a financial institution authorized an electronic
               transaction, which reduced a customer’s available balance but did
               not result in an overdraft at the time of authorization; settlement of
               a subsequent unrelated transaction that further lowered the
               customer’s available balance and pushed the account into overdraft
               status; and when the original electronic transaction was later
               presented for settlement, because of the intervening transaction and
               overdraft fee, the electronic transaction also posted as an overdraft
               and an additional overdraft fee was charged. Because such fees
               caused harm to consumers, one or more supervised entities were
               found to have acted unfairly when they charged fees in the manner
               described above. Consumers likely had no reason to anticipate this
               practice, which was not appropriately disclosed. They therefore
               could not reasonably avoid incurring the overdraft fees charged.
               Consistent with the deception findings summarized above,
               examiners found that the failure to properly disclose the practice of
               charging overdraft fees in these circumstances was deceptive.
Consumer Financial Protection Bureau, Supervisory Highlights, at pp. 8-9 (Winter 2015). A
complete evaluation of ACU’s records is necessary to determine the full extent of Plaintiff’s
harm from this practice.

                              CLASS ACTION ALLEGATIONS

        74.    Plaintiff brings this case, and each of her respective causes of action, as a class

action pursuant to Federal Rule of Civil Procedure 23(a), (b)(2) and (b)(3) on behalf of the

following class.


                                                 23
       75.     The “Class” is:
               All United States residents who are not bound by ACU’s binding arbitration

               clause who have or have had accounts with ACU and incurred an overdraft

               or NSF fee when the balance in the checking account was sufficient to cover

               the transaction, or who were charged an NSF or overdraft fee more than

               once for the same item, during the period beginning ten years preceding the

               filing of the Complaint in this action and ending on the effective date of the

               Revised Contract.

       76.     Excluded from the Classes are: (a) any entity in which Defendant has a

controlling interest; (b) officers or directors of Defendant; (c) this Court and any of its

employees assigned to work on the case; and (d) all employees of the law firms representing

Plaintiff and the Class members.

       77.     This action has been brought and may be properly maintained on behalf of each

member of the Class under Federal Rule of Civil Procedure 23.

       78.     Numerosity of the Class (Federal Rule of Civil Procedure 23(a)(1)) – The

members of the Class are so numerous that a joinder of all members would be impracticable.

While the exact number of Class members is presently unknown to Plaintiff, and can only be

determined through appropriate discovery, Plaintiff believes that the Class is likely to include

thousands of members based on the fact that ACU has approximately $11 billion in assets and

operates hundreds of branches nationwide.

       79.     Upon information and belief, Defendant has databases, and/or other

documentation, of its members’ transactions and account enrollment. These databases and/or

documents can be analyzed by an expert to ascertain which of ACU’s members have been

harmed by its practices and thus qualify as Class members. Further, the Class definitions

identify groups of unnamed plaintiffs by describing a set of common characteristics sufficient

to allow a member of that group to identify himself or herself as having a right to recover.

Other than by direct notice by mail or email, alternatively proper and sufficient notice of this


                                                 24
action may be provided to the Class members through notice published in newspapers or other

publications.

       80.      Commonality (Federal Rules of Civil Procedure, Rule 23(a)(2)) – This action

involves common questions of law and fact. The questions of law and fact common to both

Plaintiff and the Class members include, but are not limited to, the following:

                a.    Does the New Account Agreement dated August 2019 (Exhibit H) clarify

      an ambiguity on whether ACU was allowed to charge more than one NSF or overdraft

      fee for the same item when that same item was “re-presented”;

                b.    Does the New Account Agreement dated August 2019 (Exhibit H) clarify

      ambiguities on whether ACU was allowed to charge an NSF or overdraft fee in a manner

      which deducted holds on pending debit card transactions to determine whether to assess

      such a fee;

                c.    Whether Defendant is liable for violations of the Illinois Consumer

      Fraud and Deceptive Business Practices Act;

                d.    Was it deceptive or unfair not to disclose that more than one overdraft or

      NSF fee can be charged on the same “item;”

                e.    Was it deceptive or unfair prior to the New Account Agreement not to

      disclose there are three balances in an account rather than two, and use the third

      undisclosed balance calculation, the one which leads to the most fees;

                f.    Whether, pursuant to the Account Contract, Defendant disclosed it

      would charge an NSF or overdraft fee if there was enough money in the account to

      cover the transaction;

                g.    Whether Defendant breached the Account Contract by assessing NSF or

      overdraft fees for transactions when members’ accounts contained enough money to

      cover the transactions;




                                               25
               h.     Whether, pursuant to the Account Contract and Schedule of Fees,

       Defendant represented or contracted it would charge an NSF every time the same item

       was “re-presented,” or was this language ambiguous on the issue;

       81.     Typicality (Federal Rules of Civil Procedure, Rule 23(a)(3)) – Plaintiff’s

claims are typical of all of the members of the Class. The evidence and the legal theories

regarding Defendant’s alleged wrongful conduct committed against Plaintiff and all of the Class

members are substantially the same because all of the relevant agreements between Defendant

and its members, including the Account Contract and Schedule of Fees, were identical as to all

relevant terms, and also because the challenged practices of charging members for overdraft or

NSF fees when there were sufficient funds in the accounts to pay for the transactions at issue,

are uniform for Plaintiff and Class members. Accordingly, in pursuing her own self-interest in

litigating her claims, Plaintiff will also serve the interests of the other Class members.

       82.     Adequacy (Federal Rules of Civil Procedure, Rule 23(a)(4)) – Plaintiff will

fairly and adequately protect the interests of the Class members. Plaintiff has retained

competent counsel experienced in class action litigation to ensure such protection. There are no

material conflicts between the claims of the Plaintiff and the members of the Class that would

make class certification inappropriate. Plaintiff and her counsel intend to prosecute this action

vigorously.

       83.     Predominance and Superiority (Federal Rules of Civil Procedure, Rule

23(b)(3)) – The matter is properly maintained as a class action under Rule 23(b)(3) because the

common questions of law or fact identified herein and to be identified through discovery

predominate over questions that may affect only individual Class members. Further, the class

action is superior to all other available methods for the fair and efficient adjudication of this

matter. Because the injuries suffered by the individual Class members are relatively small, the

expense and burden of individual litigation would make it virtually impossible for Plaintiff and

Class members to individually seek redress for Defendant’s wrongful conduct. Even if any



                                                 26
individual person or group(s) of Class members could afford individual litigation, it would be

unduly burdensome to the courts in which the individual litigation would proceed. The class

action device is preferable to individual litigation because it provides the benefits of unitary

adjudication, economies of scale, and comprehensive adjudication by a single court. In contrast,

the prosecution of separate actions by individual Class members would create a risk of

inconsistent or varying adjudications with respect to individual Class members that would

establish incompatible standards of conduct for the party (or parties) opposing the Class and

would lead to repetitious trials of the numerous common questions of fact and law. Plaintiff

knows of no difficulty that will be encountered in the management of this litigation that would

preclude its maintenance as a class action. As a result, a class action is superior to other

available methods for the fair and efficient adjudication of this controversy. Absent a class

action, Plaintiff and the Class members will continue to suffer losses, thereby allowing

Defendant’s violations of law to proceed without remedy and allowing Defendant to retain the

proceeds of their ill-gotten gains.

        84.    Plaintiff is not aware of any separate litigation instituted by any of the Class

members against Defendant. Plaintiff does not believe that any other Class members’ interest in

individually controlling a separate action is significant, in that Plaintiff has demonstrated above
that her claims are typical of the other Class members and that she will adequately represent the

Class. This particular forum is a desirable forum for this litigation because Defendant resides in

this District, and its principal place of business is in this district. Plaintiff does not foresee

significant difficulties in managing the class action in that the major issues in dispute are

susceptible to class proof.

        85.    Plaintiff anticipates the issuance of notice, setting forth the subject and nature of

the instant action, to the proposed Class members. Upon information and belief, Defendant’s

own business records and/or electronic media can be utilized for the contemplated notices. To




                                                  27
the extent that any further notices may be required, Plaintiff anticipates the use of additional

media and/or mailings.

       86.    This matter is properly maintained as a class action pursuant to Rule 23(b) of the

Federal Rules of Civil Procedure, in that:

               a.      Without class certification and determination of declaratory, injunctive,

       statutory and other legal questions within the Class format, prosecution of separate

       actions by individual members of the Class will create the risk of:

                       1.      Inconsistent or varying adjudications with respect to individual
               members of the Class which would establish incompatible standards of

               conduct for the parties opposing the Class; or

                       2.     Adjudication with respect to individual members of the Class,

               which would as a practical matter be dispositive of the interests of the other

               members not parties to the adjudication or substantially impair or impede their

               ability to protect their interests. The parties opposing the Class have acted or

               refused to act on grounds generally applicable to each member of the Class,

               thereby making appropriate final injunctive or corresponding declaratory

               relief with respect to the Class as a whole.
               b.     Common questions of law and fact exist as to the members of the Class

       and predominate over any questions affecting only individual members, and a class

       action is superior to other available methods of the fair and efficient adjudication of the

       controversy, including consideration of:

                       1.      The interests of the members of the Class in individually

                       controlling the prosecution or defense of separate actions;

                       2.      The extent and nature of any litigation concerning

                       controversy already commenced by or against members of the Class;




                                                28
                        3.     The desirability or undesirability of concentrating the litigation of

                        the claims in the particular forum; and

                        4.     The difficulties likely to be encountered in the management of a

                        class action.

                                  FIRST CAUSE OF ACTION

                    (Breach of the Opt-In Contract and Breach of the Implied
                           Covenant of Good Faith and Fair Dealing)
         87.   The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

         88.   Class members entered into the Opt-In Contract with Defendant covering the

subject of overdraft transactions. This contract was drafted by and is binding upon Defendant.

         89.   In the Opt-In Contract, Defendant promised that ACU would assess overdraft

fees only when there was not enough money in the account to cover the transaction.

         90.   The contract incorporated by reference all applicable laws regarding its subject

matter, including 12 C.F.R. § 1005.17, which mandates that all Opt-In Contracts for assessing

overdraft fees for ATM and non-recurring debit card transactions be separate from the account

agreement and accurately describe the overdraft fee practice, and bars financial institutions

from assessing fees for non-recurring debit card and ATM transactions if they have not fully

complied with that section’s requirements.

         91.   Plaintiffs and the Class members have performed all conditions, covenants, and

promises required by each of them on their part to be performed in accordance with the terms

and conditions of the Opt-In Contract, except for those they were prevented from performing or

which were waived or excused by Defendant’s misconduct.

         92.   Defendant breached the express terms of the Opt-In Contract by, inter alia,

assessing fees when there was money in the account to cover the transaction or transactions at

issue.




                                                29
       93.     Additionally, the implied covenant of good faith and fair dealing are elements of

every contract. Under the implied covenant, parties to a contract are required not only to adhere

to the express conditions in the contract, but also to act in good faith when they are invested

with a discretionary power over the other party. Good faith and fair dealing, in connection with

executing contracts and discharging performance and other duties according to their terms,

means preserving the spirit – not merely the letter – of the bargain. The parties to a contract are

mutually obligated to comply with the substance of their contract in addition to its form.

       94.     ACU has breached the implied covenant of good faith and fair dealing in the Opt-

In Contract through its abusive overdraft fee policies and practices as alleged herein. Instead of

exercising any discretion that it has in good faith and consistent with Plaintiffs’ and Class

members’ reasonable expectations, ACU abused that discretion to assess overdraft and take

money out of their checking accounts without their permission and contrary to their reasonable

expectations that they would not be charged overdraft fees when they had money in their

accounts.

       95.     By exercising its discretion to enrich itself and gouge its customers as it did,

ACU consciously and deliberately frustrated the agreed common purposes of the contract and

reasonable expectations of the Plaintiffs and Class members, thereby depriving them of the
benefit of their bargain.

       96.     To the extent the Opt-In Contract does not explicitly bar the policy described

herein, ACU exploited any contractual discretion to the detriment of accountholders and

breached good faith and fair dealing when it used the policy. The allegations that ACU has

contractual discretion are made in the alternative to the allegations that the overdraft practices

are expressly in breach of the contracts.

       97.     As a proximate result of Defendant’s breach of the contract, class members have

been damaged in an amount to be proven at trial and seek relief as set forth in the Prayer below.

///



                                                30
                                 SECOND CAUSE OF ACTION

                                       (Breach Contract)
                    (Dismissed with Prejudice, Re-Alleged for Proposed SAC)

        98.    The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        99.    Plaintiff and each of the Class members entered into the Account Contract with

Defendant covering the subject of overdraft and NSF fees. This contract was drafted by and is

binding upon Defendant.

        100. In the Account Contract, Defendant nowhere stated that it would place holds o

pending debit card transactions to determine whether or not it would assess an overdraft or NSF

fee on a transaction, and Defendant also nowhere stated it would impose more than one fee on the
same “item” if that same item was “re-presented”. Only in a subsequent Account Contract did

Defendant disclose this or contract for it. In the operative contracts at issue in this matter during

the class period, ACU stated it would assess overdraft/NSF fees only when there were “not

sufficient funds” in the account to pay for the transaction in question. Nowhere did the operative

Account Contracts state that ACU would create an artificial system by which it would deduct

pending debit card transactions for purposes of determining whether sufficient funds existed

when assessing an overdraft or NSF fee. Defendant also promised that once it determined an

account had an insufficient balance to cover an item, it would either pay it, subject to an

overdraft fee, or return it unpaid, subject to an NSF fee. At best for ACU, it arguably might have

been ambiguous as to whether ACU could use the “Collected Available Balance” rather than the

“Balance” to determine whether to assess a fee. But nowhere did it disclose in its Account

Contracts during the class period it would use a third different type of balance which in addition

to hold son deposits also deducted holds on pending debit card transactions. Regarding the

repeat NSF fees on the same “item”, only after the proposed class period did ACU revise its
contract to state that more than one fee can be charged on the same “item” if that same item




                                                 31
were to be re-presented. Prior to this revision to ACU’s contract, ACU had contracted it would

charge for “each item”, and not for “each presentment of the item.”

        101. Plaintiff and the Class members have performed all conditions, covenants, and

promises required by each of them on their part to be performed in accordance with the terms

and conditions of the Account Contract, except for those they were prevented from performing

or which were waived or excused by Defendant’s misconduct.

        102. Prior to revising its Account Agreement, Defendant breached the express terms

of the Account Contracts by, inter alia, assessing overdraft fees and NSF fees when there were

sufficient funds in the account to cover the transaction or transactions at issue. Prior to revising

its Account Agreement, Defendant also breached the Account Agreements by charging more

than one NSF fee, or an NSF fee followed by an overdraft fee, for the same “item.”

        103. As a proximate result of Defendant’s breach of the Account Contracts, Plaintiff

and the Class members have been damaged in an amount to be proven at trial and seek relief as

set forth in the Prayer below.
                                 THIRD CAUSE OF ACTION

                                (Unjust Enrichment/Restitution)
                    (Dismissed with Prejudice, Re-Alleged for Proposed SAC)

        104. The preceding allegations are incorporated by reference and re-alleged as if fully
set forth herein.

        105. As a result of the wrongful misconduct alleged above, including as well as

pursuant to the Illinois Consumer Fraud and Deceptive Business Practices Act, Defendant

unjustly received millions of dollars in overdraft and NSF fees.

        106. The Consumer Finance Protection Bureau has concluded that inadequate

disclosure of the type of balance-calculation used to determine overdraft transactions and their

resultant fees that create additional overdraft fee harm constitutes an unfair, deceptive, or

abusive act or practice. Consumer Financial Protection Bureau, Bulletin 2013-07, at p. 2 (July




                                                32
10, 2013) (defining unfair, deceptive, or abusive acts or practices based on the FTC balancing

test as: “1) It causes or is likely to cause substantial injury to consumers; 2) The injury is not

reasonably avoidable by consumers; and 3) The injury is not outweighed by countervailing

benefits to consumers or to competition”) 3, Consumer Financial Protection Bureau, Supervisory

Highlights, at p. 9 (Winter 2015) (“Furthermore, because consumers were substantially injured

or likely to be so injured by overdraft fees assessed contrary to the overall net impression

created by the disclosures (in a manner not outweighed by countervailing benefits to consumers

or competition), and because consumers could not reasonably avoid the fees (given the

misimpressions created by the disclosures), the practice of assessing the fees under these

circumstances was found to be unfair.”).

        107. Because Plaintiffs and the Class members paid the erroneous overdraft and NSF

fees assessed by Defendant, Plaintiffs and the Class members have conferred a benefit on

Defendant, albeit undeservingly. Defendant has knowledge of this benefit, as well as the

wrongful circumstances under which it was conveyed, and yet has voluntarily accepted and

retained the benefit conferred. Should it be allowed to retain such funds, Defendant would be

unjustly enriched. Therefore, Plaintiffs and the Class members seek relief as set forth in the

Prayer below.
                                FOURTH CAUSE OF ACTION

                                   (Money Had and Received)
                    (Dismissed with Prejudice, Re-Alleged for Proposed SAC)

        108. The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        109. Defendant has obtained money from Plaintiffs and the Class members by the

exercise of undue influence, menace or threat, compulsion or duress, and/or mistake of law



3
 http://files.consumerfinance.gov/f/201307_cfpb_bulletin_unfair-deceptive-abusive-
practices.pdf.


                                                 33
and/or fact, as well as its violations of the Illinois Consumer Fraud and Deceptive Business

Practices Act,.

          110. As a result, Defendant has in its possession money which, in equity, belongs to

Plaintiffs and the Class members, and thus, this money should be refunded to Plaintiffs and the

Class members. Therefore, Plaintiffs and the Class members seek relief as set forth in the

Prayer.

                                   FIFTH CAUSE OF ACTION

    (Violation of Electronic Fund Transfers Act (Regulation E) 12 C.F.R. § 1005 et seq.
                     (authority derived from 15 U.S.C. § 1693 et seq.))
          111. The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

          112. By charging overdraft fees on ATM and nonrecurring transactions, ACU violated

Regulation E, 12 C.F.R. §§ 1005 et seq., whose “primary objective” is “the protection of

individual consumers,” 12 C.F.R. § 1005.1(b), and which “carries out the purposes of the

Electronic Fund Transfer Act [15 U.S.C. §§1693 et seq., the “EFTA”],” 12 C.F. R. § 1005.1(b).

          113. Specifically, the charges violated what is known as the “Opt In Rule” of Reg E.
12 C.F.R. § 1005.17. The Opt In Rule states: “a financial institution . . . shall not assess a fee or

charge . . . pursuant to the institution’s overdraft service, unless the institution: (i) [p]rovides the

consumer with a notice in writing [the opt-in notice] . . . describing the institution’s overdraft

service” and (ii) “[p]rovides a reasonable opportunity for the consumer to affirmatively consent”

to enter into the overdraft program. Id. (emphasis added). The description “shall be clear and

readily understandable.” 12 C.F.R. § 205.4(a)(1). To comply with the affirmative consent

requirement, a financial institution must provide a segregated writing of its overdraft practices

that is accurate, non-misleading, and truthful and that conforms to 12 C.F.R. § 1005.17 prior to

the opt-in, and must provide a reasonable opportunity to opt-in. The affirmative consent must be

provided in a way mandated by 12 C.F.R. § 1005.17, and the financial institution must provide

confirmation of the opt-in in a manner that conforms to 12 C.F.R. § 1005.17.


                                                  34
       114. The intent and purpose of this Opt-In Contract is to “assist customers in

understanding how overdraft services provided by their institutions operate . . . by explaining the

institution’s overdraft service . . . in a clear and readily understandable way”—as stated in the

Official Staff Commentary, 74 Fed. Reg. 59033, 59035, 59037, 5940, and 5948, which is “the

CFPB’s official interpretation of its own regulation,” “warrants deference from the courts unless

‘demonstrably irrational,’” and should therefore be treated as “a definitive interpretation” of

Regulation E. Strubel v. Capital One Bank (USA), 2016 U.S.Dist. LEXIS 41487, *11 (S.D.

N.Y. 2016) (quoting Chase Bank USA v. McCoy, 562 U.S. 195, 211 (2011)) (so holding for the

CFPB’s Official Staff Commentary for the Truth In Lending Act’s Reg Z).) Numerous credit

unions and banks, when utilizing an overdraft fee regime which assesses overdraft fees in a

manner in which the financial institutions create an artificially lower balance by placing holds

on pending debit card transactions or deposits, affirmatively disclose this hold to be placed in

pending debit card transactions or deposits in their Opt-In Contracts. To the extent that

Defendant argues it was not allowed to deviate from supposed suggested form language such

that it was required to use a description of its overdraft fees which was inaccurate, Plaintiffs

will demonstrate not only that this is contrary to the law and common sense, but it is also

contrary to the language used by numerous other financial institutions in their Opt-In Contracts

which affirmatively disclose that holds would be placed on pending debit card transactions

and/or deposits when the financial institution does so in assessing whether to impose overdraft

fees, as already partially set forth in Paragraph 42 of this complaint.

       115. ACU failed to comply with Regulation E, 12 C.F.R. § 1005.17, which requires

affirmative consent before a financial institution is permitted to assess overdraft fees against

customers’ accounts through an overdraft program for ATM and non-recurring debit card

transactions. ACU has failed to comply with the 12 C.F.R. § 1005.17 opt-in requirements,

including failing to provide its customers with a valid description of the overdraft program

which meets the strictures of 12 C.F.R. § 1005.17 because, inter alia, it states that an overdraft



                                                 35
occurs when there is not enough money in the account to cover a transaction but ACU pays it

anyway, when in fact ACU assesses overdraft fees when there is enough money in the account

to pay for the transaction at issue. The same deceptive practice by which it violated Regulation

E, including putting holds on pending debit card transactions, was the same practice by which it

also imposed improper deceptive fees on Regulation E transactions. In other words, the same

alleged core wrongful deceitful conduct affected Regulation E overdraft fees, non-Regulation E

overdraft fees, and NSF fees. The manner in which these Regulation transaction fees were

imposed involved the same software and algorithm as the manner for assessing other overdraft

and NSF fees.

        116. As a result of violating Regulation E’s prohibition against assessing overdraft fees

on ATM and non-recurring debit card transactions, ACU has harmed the class members.

        117. Due to ACU’s violation of Regulation E, 12 C.F.R. § 1005.17, Plaintiffs and

members of the Class are entitled to actual and statutory damages, as well as attorneys’ fees and

costs of suit, pursuant to 15 U.S.C.A. § 1693m.

                                 SIXTH CAUSE OF ACTION

                             (Violation of 815 ILCS §§ 505/1 et seq.,
              The Illinois Consumer Fraud and Deceptive Business Practices Act)

        118. The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

       119.     Defendant has violated the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), 815 ILCS §§ 505/1, et seq., both as an unfair practice as well as a

deceptive fraudulent practice.

        120. Section 2 of the ICFA, 815 ILCS 505/2, provides:

       Unfair methods of competition and unfair or deceptive acts or practices, including but
       not limited to the use or employment of any deception, fraud, false pretense, false
       promise, misrepresentation or the concealment, suppression or omission of any
       material fact, with intent that others rely upon the concealment, suppression or



                                                36
      omission of such material fact, or the use or employment of any practices described
      in Section 2 of the “Uniform Deceptive Trade Practices Act”, approved August 5,
      1965, in the conduct of any trade or commerce are hereby declared unlawful whether
      any person has in fact been misled, deceived or damaged thereby. In construing this
      section consideration shall be given to the interpretations of the Federal Trade
      Commission and the federal courts relating to Section 5(a) of the Federal Trade
      Commission Act.
       121. Section 10a of the ICFA, 815 ILCS 505/10A, provides in relevant part:

      Any person who suffers actual damage as a result of a violation of this Act
      committed by any other person may bring an action against such person. The court,
      in its discretion may award actual economic damages or any other relief which the
      court deems proper . . .

      ***

      (c)     Except as provided in subsections (f), (g), and (h) of this Section, in any
      action brought by a person under this Section, the Court may grant injunctive relief
      where appropriate and may award, in addition to the relief provided in this Section,
      reasonable attorney’s fees and costs to the prevailing party.
       122. Defendant is a “person” as defined by section 505/1(c) of the ICFA. Defendant’s

conduct, as alleged in this complaint, occurred in the course of trade and commerce.

       123. Plaintiff and each of the Class members are “consumers” as defined by section

505/1(e) of the ICFA. Plaintiff and each Class member are natural persons who primarily for

personal use, or for that of a member of their households, purchased banking account services

from Defendant.

       124. Defendant knowingly and intentionally employed an unfair and deceptive policy

and practice of charging NSF fees when there was enough money in its members’ accounts to

pay for the transactions in question, and by charging more than one NSF fee for the same item,

in direct contradiction not only of its representations and promises to those members, but also

deceptively and unfairly, and to induce reliance, affecting Plaintiff and members of the Classes.

ACU failed to inform its members as to what the third balance, the “Artificial Available

Balance” was, or how it differed from the other two balances in the account, those being the

“Balance” (the amount of money in the account without deducting for holds on deposits or



                                               37
pending debit card transactions) and the “Collected Available Balance” (the amount of money in

the account less holds on deposits but not less holds on pending debit card transactions). At

most, ACU disclosed there were two balances, the “Balance” and the Collected Available

Balance”, and that therefore it was reasonable for consumers to believe overdraft or NSF fees

would be based on one of those two balances. It was deceptive for ACU to never disclose it

would use this third different balance when determining whether to impose NSF and overdraft

fees on its members. Nowhere in any documents during the relevant class period did ACU

disclose there was a third type of balance, the “Artificial Available Balance,” which took the

already lowered “Collected Available Balance” and reduced it further by also deducting from

the “Collected Available Balance” holds placed on pending debit card transactions, and that it

would use this third balance for purposes of assessing overdraft and NSF fees on consumers.

Only in a later Account Agreement after the class period in this case ends, did ACU disclose

this. Additionally, nowhere during the class period, in any document, did ACU disclose it would

charge more than one fee for the same “item,” if that same “item” happened to be re-presented

to ACU with no intervention or involvement by the member. Rather, all of ACU’s

representations stated its fee would be for “each item” and not for “each time the item was

presented.” Only in a later Account Agreement after this class period ends did ACU state that it

would charge a fee each time the same item was re-presented.

       125. By concealing this information from its members, and misrepresenting it, as well

as disseminating numerous other misrepresentations, some of which are listed below, ACU was

able to increase its revenues from fees due to the unfair and deceptive assessment of overdraft

and NSF fees, and also thereby pay its executives outsized bonuses and salaries. (Exs. A and B.)

ACU was capable at all times of explaining the existence of three different balances to its

members, rather than only disclosing two balances as it did, but opted not to do so because

misrepresenting how its overdraft and NSF fee practice worked and confusing members would

lead to more fee revenue for ACU, which would allow it to pay its executives higher salaries and



                                               38
bonuses. ACU was capable at all times of explaining that it would charge a NSF fee every time

the same “item” was re-presented”, but opted not to do so because misrepresenting how its

overdraft and NSF fee practice worked and confusing members was resulted in more revenue for

ACU.

       126. By way of example as to Defendant’s deceptive practices, in a December 13,

2014, blog entry posted on its website, Defendant described its “79th year of providing you with

superior value.” Defendant deceptively represented that “Alliant’s fees are well below those of

most banks and credit unions.” https://www.alliantcreditunion.org/money-mentor/2014-our-
79th-year-of-providing-you-with-superior-value. In reality, Defendant’s overdraft and NSF fee

practices were predatory and more onerous that those of many other financial institutions. For

example, Chase, the largest consumer bank in the country, does not engage in the practice of

charging more than one NSF fee per item. For further example, many other financial institutions

across the country, when determining whether to assess an overdraft or NSF fee, do not deduct a

pending debit card transaction from the balance for purposes of determining whether to impose a

fee on the consumer. But Alliant engaged at all relevant times in these deceptive, unfair

predatory practices to the harm of consumers to the tune of millions of dollars.

       127. For further example, Defendant represented in a January 21, 2015 news release

posted on its website that Defendant “delights members” by introducing $20 per month ATM

rebates as its way of “[r]esponding to member feedback and the increasing fees charged by

ATM owners.” https://www.alliantcreditunion.org/news/alliant-responds-and-delights-

members-with-atm-rebates. Defendant further represented in this news release that it “regularly

surveys its members to assess their satisfaction and likelihood to recommend Alliant.” This

news release deceptively portrayed Defendant as a financial institution that members find

delightful because Defendant pays members rebates for using its account services and regularly

surveys them to assess their satisfaction, when in reality Defendant imposed predatory NSF and

overdraft fees on its members that were anything but delightful. These not so “delightful”



                                               39
practices include charging more than one NSF fee for the same item, and also electing to charge

members overdraft fees and NSF fees on a balance that was reduced by pending debit card

transactions, while only disclosing in its Account Agreement that it might in certain

circumstances reduce the balance by pending deposits (not pending debit card transactions).

The charging of more than one NSF fee on the same item is considered so predatory that not all

banks do this. For example, Chase, the largest consumer bank in the country, while not claiming

to be “delightful” like Defendant claims to be, nonetheless does not engage in the practice of

charging more than one NSF fee per item. For further example, many other financial institutions

across the country, while not claiming to be “delightful” like Defendant claims to be, when

determining whether to assess an overdraft or NSF fee, do not deduct a pending debit card

transaction from the balance for purposes of determining whether to impose a fee on the

consumer.

       128.    In a June 21, 2019, news release posted on its website, Defendant described how

“[t]he addition of 48 phone reps in the member care center last year alone has helped improve

service and cut average call times significantly.” This news release deceptively and unfairly

portrayed Defendant as a good communicator with its members when in reality, Defendant

failed to communicate basic information such as when members could expect to be charged NSF

fees. https://www.alliantcreditunion.org/news/alliant-named-credit-union-of-the-year-by-nafcu.
In reality, Defendant nowhere disclosed in any of its documents that it used three balances rather

than two balances for purposes of determining whether to impose an overdraft fee or NSF Fee,

and that the most onerous limiting balance, the undisclosed “Artificial Available Balance”,

would be used for imposing overdraft and NSF fees. Nowhere was it communicated during the

class period that holds would be placed on pending debit card transactions to reduce the balance

beyond the reduction already arising from the holds on deposits, and that this doubly reduced

balance would be what Defendant would use to impose overdraft and NSF Fees. Only in a

subsequent Account Agreement after this alleged class period ends did Defendant disclose any



                                               40
of this. Nowhere did Defendant during the class period disclose, or even hint, that the same

“item” can be re-presented over and over and a fee charged each time, even though none of the

re-presentments were due to the consumer. Only in a subsequent Account Agreement after this

class period ended did Defendant disclose this.

       129. Similarly, in a September 23, 2019, news release posted on its website, Defendant

described its efforts to reduce customer call waiting times and call drop rates, noting: “Like

everything we do at Alliant, the changes we made were in service to our members.” This news

release deceptively portrayed “everything” Defendant does as “in service to our members”

when, in reality, Defendant engages in predatory overdraft and NSF fee practices aimed at

maximizing fees at the expense of its members. How is charging an NSF fee on the same item

every time it is re-presented, and without disclosing this, “in service to our members”? It is not.

How is deducting holds on pending debit card transactions from the Balance and from the

Collected Available Balance”, without ever disclosing it, “in service to our members”? It is not.
https://www.alliantcreditunion.org/news/alliant-receives-excellence-award-for-sales-and-

service-management. These all were false, deceptive, unfair statements.

       130. In a December 4, 2019, news release posted on its website, Defendant described

how it “Puts Member Experience at the Forefront.” Defendant further described its efforts to

“address our members’ needs and make managing their accounts simpler and more convenient.

… The feedback we get from our members is the driving force behind everything we do at

Alliant….” Contrary to this representation, however, how does charging an NSF fee on the

same “item” every time it is re-presented, and without disclosing this, “address our members’

needs”? It does not. Contrary to this representation, however, how is deducting holds on

pending debit card transactions from the Balance and from the Collected Available Balance”,

and without disclosing this, “address our members’ needs”? It does not. Further contrary to

these representations, Defendant’s account-related contracts and documents are anything but

simple and, instead, contribute to a “member experience” that includes being charged overdraft



                                                  41
and NSF fees in a manner designed to maximize Defendant’s fee revenues to the detriment of its

members.

       131. These were deceptive acts, omissions, and/or practices designed to mislead

members and drive up the number of assessed overdraft and NSF fees.

       132. By way of example of Defendant’s unfair practices, in a January 23, 2014, blog

entry posted on its website, Defendant purported to discuss “[h]ow money management tools

can help you avoid overdrafts.” Defendant acknowledged that “[c]hecking account overdrafts

are annoying because the fees that come with them add insult to injury.” However, rather than

advice its members and prospective members about its predatory overdraft and NSF fee

practices, such as charging more than one overdraft or NSF fee for the same item, or charging

an overdraft or NSF fee on a secret third more onerous balance that deducts pending debit card

transactions, Defendant instead touted its “personal financial management tools to keep you on

top of your expenses and account balance.” Defendant represented: “By utilizing a personal

financial management system with the above capabilities, you will not only be able to see an

overdraft before it happens and dodge it, but you will also be able to build on the money you

will save from avoiding any associated fees.” Such communications were deceptive and

misrepresentative, and would lead consumers to reasonably expect that Defendant will help
them “be able to see” fees before they happen, when in reality, Defendant engaged in fee

maximizing practices at the expense of its members, such as charging repeat NSF fees for the

same item, and imposing overdraft and NSF fees on an artificially reduced balance that

deducted holds on pending debit card transactions without disclosing it ever would do that, and

other predatory fee practices. https://www.alliantcreditunion.org/money-mentor/how-money-

management-tools-can-help-you-avoid-overdrafts.

       133. In a February 14, 2014, blog entry posted on its website, Defendant proclaimed:

“It pays to be a member of Alliant.” Defendant further represented that “Alliant offers low fees

to its members. This no or low-fee banking experience lets them save more and helps their



                                              42
savings grow faster.” Such communications are unfair and deceptive to consumers looking for

actual “no or low-fee banking experiences” because Defendant’s overdraft and NSF fee

practices are anything but “no or low-fee” and instead are aimed at maximizing fees at

members’ expense. https://www.alliantcreditunion.org/money-mentor/it-pays-to-be-a-member-

of-alliant-213-a-year-or-more. This includes charging repeat NSF or overdraft fees on the same

item every time it is presented, and also charging overdraft fees based on a super-aggressive

formula that deducts pending debit card transactions from the “collected available balance” to

create an even lower balance. Defendant does this to increase its fees, and pay its executives

higher salaries at the expense of its members.

         134. Defendant also engaged in unlawful conduct, made affirmative misrepresentations,

or otherwise violated the ICFA by, inter alia, abusing its discretion to interpret undefined terms

in a manner harmful to consumers and beneficial to Defendant.

         135. As a proximate result of Defendant’s conduct Plaintiff and the Class members

have been damages in an amount to be proven at trial and seek relief as set forth in the Prayer

below.

         136. Had Plaintiff and Class members known the actual facts or legal implications of

those acts, they would have avoided the overdraft and NSF fees. Therefore, a causal

relationship exists between Defendant’s unlawful conduct and the ascertainable losses suffered

by Plaintiff and the members of the Class.

                                                 PRAYER

         WHEREFORE, Plaintiffs and the Class pray for judgment as follows:
         1.        For an order certifying this action as a class action;

         2.        For compensatory damages on all applicable claims and in an amount to be

proven at trial;

         3.        For punitive damages under the ICFA;




                                                     43
       4.        For an order requiring Defendant to disgorge, restore, and return all monies

wrongfully obtained together with interest calculated at the maximum legal rate;

       5.        For costs;

       6.        For pre-judgment and post-judgment interest as provided by law;

       7.        For attorneys’ fees under the common fund doctrine, and all other applicable

laws; and,

       8.        For such other relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

            Plaintiff and the Class members demand a trial by jury on all issues so triable.

Dated: September 24, 2020                         Respectfully Submitted,


                                                       /s/ Taras Kick
                                                Taras Kick (Pro Hac Vice)
                                                Taras@kicklawfirm.com
                                                THE KICK LAW FIRM, APC
                                                815 Moraga Drive
                                                Los Angeles, California 90049
                                                Telephone: (310) 395-2988
                                                Facsimile: (310) 395-2088

                                                Katrina Carroll
                                                kcarroll@carlsonlynch.com
                                                Nicholas R. Lange
                                                nlange@carlsonlynch.com
                                                CARLSON LYNCH LLP
                                                111 W. Washington Street
                                                Suite 1240
                                                Chicago, IL 60602
                                                Telephone: (312) 750-1265
                                                Facsimile: (773) 598-5609

                                                Attorneys for Plaintiff Alicia M. Page and the
                                                Putative Class




                                                  44
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 24th day of September, 2020, the foregoing

document was filed electronically on the CM/ECF system, which caused all CM/ECF

participants to be served by electronic means:


                                             /s/ Taras Kick
                                             Taras Kick




                                                 45
